


Exhibit 10.14

 

Centro NP LLC
420 Lexington Avenue, 7th Floor
New York, New York 10170

 

As of December 15, 2008

 

Bank of America, N.A.

Hearst Tower

214 North Tryon Street

Charlotte, North Carolina 28255

 

Re:                               Amended and Restated Revolving Credit
Agreement, dated July 31, 2007, by and among Centro NP LLC (the “Borrower”), the
lenders party thereto (each, a “Lender,” and, collectively, the “Lenders”), and
Bank of America, N.A., as agent for the Lenders (in such capacity, the
“Administrative Agent,” and together with the Lenders, the “Lender Parties”) (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement,” and collectively with all related agreements and ancillary
documents, the “Loan Documents”), and modified by Letter Agreement dated as of
February 14, 2008 (as amended and modified, the “Initial Extension Agreement”)
by and among the Borrower, the Lender Parties, CPT Manager Limited, as
responsible entity of the Centro Property Trust and Centro Properties Limited
(together, the “Parent Guarantors”) and the Subsidiary Guarantors referenced in
the Loan Agreement (the Parent Guarantors and such Subsidiary Guarantors, the
“Initial Guarantors” and, collectively with (A) the guarantors under that
certain Subsidiary Guarantor Guaranty, dated as of March 28, 2008, and (B)
Australian Public Trustees Limited, ABN 82095572482 (“APT”), as trustee of the
DPF Sub Trust No 2, as guarantor under that certain Guaranty Agreement
(Payment), dated as of May 7, 2008, in favor of the Administrative Agent, as
agent for the Lenders, the “Guarantors”), as further modified by (i) Letter
Agreement, dated as of March 28, 2008, by and among the Borrower, the Initial
Guarantors and the Lender Parties (the “March Agreement”), (ii) Letter
Agreement, dated as of April 29, 2008, by and among the Borrower, the Guarantors
(other than APT) and the Lender Parties (the “April Agreement”), (iii) Letter
Agreement, dated as of May 7, 2008, by and among the Borrower, the Guarantors
(other than APT) and the Lender Parties (the “May 7 Agreement”), (iv) Letter
Agreement, dated as of May 30, 2008, by and among the Borrower, the Guarantors
(other than APT) and the Lender Parties (the “May 30 Agreement”), and (v) Letter
Agreement, dated as of September 26, 2008, by and among the Borrower, the
Guarantors and the Lender Parties (the “September Agreement,” together with the
March Agreement, the April Agreement, the May 7 Agreement and the May 30
Agreement, the “Letter Agreements,” and together with the Initial Extension
Agreement, the “Extension Agreement”)

 

--------------------------------------------------------------------------------


 

Ladies and Gentlemen:

 

The purpose of this letter agreement is to evidence the further extension of the
Maturity Date to January 15, 2009 and to set forth certain related agreements of
the parties hereto.  Capitalized terms used herein and not otherwise defined
have the meanings set forth in the Initial Extension Agreement or, if not
defined therein, in the applicable Letter Agreement (or, if not defined in the
Initial Extension Agreement or any Letter Agreement, in the Loan Agreement).

 


1.             EXTENSION OF MATURITY DATE.  SECTION 1(A) OF THE INITIAL
EXTENSION AGREEMENT (AS AMENDED, MODIFIED OR SUPPLEMENTED BY THE LETTER
AGREEMENTS) IS HEREBY AMENDED BY REPLACING THE WORDS “DECEMBER 15, 2008” THEREIN
WITH THE WORDS “JANUARY 15, 2009”.


 


2.             DEFERRED INTEREST AMOUNT.  SECTION 1(C) OF THE INITIAL EXTENSION
AGREEMENT (AS AMENDED, MODIFIED OR SUPPLEMENTED BY THE LETTER AGREEMENTS) IS
HEREBY AMENDED BY REPLACING THE WORDS “DECEMBER 15, 2008” THEREIN WITH THE WORDS
“JANUARY 15, 2009”.


 


3.             ASSET SALES.  SECTION 4(M) OF THE INITIAL EXTENSION AGREEMENT (AS
AMENDED, MODIFIED OR SUPPLEMENTED BY THE LETTER AGREEMENTS) IS HEREBY AMENDED BY
REPLACING THE WORDS “DECEMBER 15, 2008” WITH THE WORDS “JANUARY 15, 2009” IN
EACH INSTANCE IN WHICH THE SAME APPEAR IN SAID SECTION.


 


4.             EXTENSION OF LIQUIDITY FACILITY.  CONCURRENTLY HEREWITH, THE TERM
OF THE LIQUIDITY FACILITY HAS BEEN EXTENDED TO JANUARY 15, 2009 IN ACCORDANCE
WITH THE TERMS OF THE LIQUIDITY FACILITY AMENDMENT (AS DEFINED BELOW).  FROM AND
AFTER THE DATE HEREOF, FOR PURPOSES OF CONTINUED COMPLIANCE WITH SECTION 6(A) OF
THE MAY 30 AGREEMENT, SECTION 2(D)(III) OF THE MAY 7 AGREEMENT (AS AMENDED,
MODIFIED OR SUPPLEMENTED BY THE SEPTEMBER AGREEMENT) IS HEREBY AMENDED BY
REPLACING “DECEMBER 15, 2008” WITH “JANUARY 15, 2009”.


 


5.             ASSET DISPOSAL AND PROCEEDS SHARING TERMS.  THE ASSET DISPOSAL
AND PROCEEDS SHARING TERMS (I.E., EXHIBIT B TO THE SEPTEMBER AGREEMENT) IS
HEREBY AMENDED BY REPLACING ALL REFERENCES THEREIN TO THE DATE “DECEMBER 15,
2008” (OR “15 DECEMBER 2008”) WITH THE DATE “JANUARY 15, 2009” (OR “15
JANUARY 2009”, AS APPLICABLE).


 


6.             TERM SHEET.  THE PARTIES HERETO ACKNOWLEDGE THAT THEY HAVE HAD
NON-BINDING DISCUSSIONS REGARDING A POSSIBLE FURTHER EXTENSION AND MODIFICATION
OF THE LOAN DOCUMENTS SUBSTANTIALLY IN ACCORDANCE WITH THE TERMS SET FORTH ON
THE TERM SHEET ATTACHED HERETO AS EXHIBIT A (THE “PROPOSED MODIFICATIONS”);
PROVIDED, HOWEVER, THAT ANY CLOSING OF THE PROPOSED MODIFICATIONS SHALL BE
SUBJECT TO LEGAL DOCUMENTATION AND DUE DILIGENCE SATISFACTORY TO THE LENDER
PARTIES IN THEIR SOLE AND ABSOLUTE DISCRETION AND SATISFACTION OF THE OTHER
CONDITIONS DESCRIBED THEREIN (IT BEING UNDERSTOOD THAT THE ATTACHED TERM SHEET
DOES NOT PURPORT TO INCLUDE ALL OF THE REPRESENTATIONS, WARRANTIES, COVENANTS,
DEFAULTS, DEFINITIONS AND OTHER TERMS WHICH WILL BE CONTAINED IN THE DEFINITIVE
DOCUMENTS FOR THE PROPOSED TRANSACTION, ALL OF WHICH MUST BE SATISFACTORY IN
FORM AND SUBSTANCE TO THE LENDER PARTIES AND THEIR COUNSEL); AND PROVIDED
FURTHER,

 

2

--------------------------------------------------------------------------------


 


HOWEVER, THAT THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT UNLESS AND UNTIL
REDUCED TO FORMAL WRITTEN DOCUMENTATION WHICH IS SIGNED BY AUTHORIZED
REPRESENTATIVES OF ALL NECESSARY PARTIES THERETO, AND WHICH EXPRESSLY AND
SPECIFICALLY STATES THE INTENT OF THE PARTIES TO BE BOUND THEREBY, NO AGREEMENT
OR UNDERSTANDING WITH RESPECT TO THE PROPOSED MODIFICATIONS SHALL CONSTITUTE A
LEGALLY BINDING AGREEMENT OR CONTRACT OR HAVE ANY FORCE OR EFFECT WHATSOEVER.


 


7.             RESIDUAL 2 INTERCOMPANY NOTE.  EACH OF THE LENDER PARTIES HEREBY
CONSENTS TO, AND WAIVES ANY DEFAULT UNDER THE LOAN DOCUMENTS AND/OR THE
EXTENSION AGREEMENT, ANY EVENT OF DEFAULT AND ANY TRIGGER EVENT THAT MAY ARISE
AS A RESULT OF, THE EXECUTION AND DELIVERY BY SUPER AND CENTRO SUPER RESIDUAL 2
LLC OF A CERTAIN THIRD AMENDED AND RESTATED SUPER LLC SUBORDINATED INTERCOMPANY
NOTE (THE “THIRD A&R NOTE”), IN THE ORIGINAL PRINCIPAL AMOUNT OF $26,500,000
(BUT UNDER WHICH $25,000,000 REMAINS OUTSTANDING), WHICH AMENDS AND RESTATES
THAT CERTAIN SECOND AMENDED AND RESTATED SUPER LLC SUBORDINATED INTERCOMPANY
NOTE, DATED AS OF SEPTEMBER 26, 2008, BETWEEN SUCH PARTIES (WHICH AMENDED AND
RESTATED NOTE MATURES ON DECEMBER 15, 2008).  THE THIRD A&R NOTE IS BEING
EXECUTED SOLELY TO EXTEND THE MATURITY DATE OF THE LOAN EVIDENCED THEREBY TO
JANUARY 15, 2009 AND SHALL BE IN THE FORM ATTACHED HERETO AS EXHIBIT B.


 


8.             RELEASE OF REPRESENTATIVES.  IN CONSIDERATION OF THE TIME AND
EFFORT TO BE EXPENDED BY EACH OF THE LENDER PARTIES IN CONNECTION WITH THE
MATTERS DESCRIBED IN THE EXTENSION AGREEMENT AND ALL AMENDMENTS AND
MODIFICATIONS THERETO (INCLUDING, WITHOUT LIMITATION, THIS LETTER AGREEMENT),
THE GRANT OF THE RELIEF PROVIDED FOR THEREUNDER AND HEREUNDER AND OTHER VALUABLE
CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED BY
THE BORROWER AND EACH OF THE GUARANTORS, EACH OF THE RELEASORS EACH HEREBY
IRREVOCABLY AND UNCONDITIONALLY RELEASES AND FOREVER DISCHARGES EACH OF THE
INDEMNIFIED PARTIES FROM ANY AND ALL CLAIMS IN LAW OR AT EQUITY, KNOWN OR
UNKNOWN, ASCERTAINED OR NOT ASCERTAINED, SUSPECTED OR UNSUSPECTED, THAT THE
RELEASORS EVER HAD, NOW HAVE, OR SHALL OR MAY HAVE, ARISING OUT OF OR IN ANY WAY
RELATING TO (X) THE LOAN DOCUMENTS, THE EXTENSION AGREEMENT, THIS LETTER
AGREEMENT OR THE PROPOSED MODIFICATIONS OR (Y) ANY DISCUSSIONS, MEETINGS,
AGREEMENTS, TRANSACTIONS OR INFORMATION EXCHANGE CONTEMPLATED OR MADE UNDER THE
LOAN DOCUMENTS, THE EXTENSION AGREEMENT, THIS LETTER AGREEMENT OR THE PROPOSED
MODIFICATIONS THROUGH THE DATE HEREOF.  THE PROVISIONS SET FORTH IN THIS
PARAGRAPH SHALL SURVIVE ANY TERMINATION OR EXPIRATION OF THE EXTENSION
AGREEMENT, THIS LETTER AGREEMENT OR THE PROPOSED MODIFICATIONS.


 


9.             EFFECTIVENESS.  (A)  THE PARTIES HERETO FURTHER ACKNOWLEDGE AND
AGREE THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, THE
EFFECTIVENESS OF THIS LETTER AGREEMENT SHALL BE SUBJECT TO SATISFACTION OF THE
CONDITIONS PRECEDENT THAT (I) THE PARTIES HERETO SHALL HAVE EXECUTED AND
DELIVERED THIS LETTER AGREEMENT, (II) EACH OF THE BRIDGE LENDERS AND KEYBANK
SHALL HAVE EXECUTED LETTER AGREEMENTS IN RESPECT OF THE BRIDGE FACILITY AND THE
KEYBANK FACILITIES, RESPECTIVELY, EACH OF WHICH SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE LENDER PARTIES (WHICH, FOR THE AVOIDANCE OF DOUBT, SHALL
EXTEND THE MATURITY DATES OF THE BRIDGE FACILITY AND THE KEYBANK FACILITIES TO
JANUARY 15, 2009), (III) EACH OF THE AUSTRALIAN BANK/NOTEHOLDER GROUP LENDERS
SHALL HAVE EXECUTED AND DELIVERED AN AGREEMENT OR AGREEMENTS, WHICH SHALL BE IN
FORM AND SUBSTANCE SATISFACTORY TO THE LENDER PARTIES (WHICH, FOR THE AVOIDANCE
OF DOUBT, SHALL EXTEND THE MATURITY DATE OF THE AUSTRALIAN BANK/NOTEHOLDER GROUP
FACILITY TO JANUARY 15, 2009), (IV) EACH OF THE OBLIGORS UNDER THE PRESTON RIDGE
LOAN AGREEMENT SHALL HAVE EXECUTED AND DELIVERED TO THE LENDERS THEREUNDER A
LETTER AGREEMENT IN RESPECT OF THE PRESTON

 

3

--------------------------------------------------------------------------------


 


RIDGE FACILITY, WHICH SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER
PARTIES (WHICH, FOR THE AVOIDANCE OF DOUBT, SHALL EXTEND THE MATURITY DATE OF
THE PRESTON RIDGE FACILITY TO JANUARY 15, 2009), (V) EACH OF THE LIQUIDITY
FACILITY BORROWERS AND EACH OF THE LENDERS UNDER THE LIQUIDITY FACILITY SHALL
HAVE EXECUTED AND DELIVERED A LETTER AGREEMENT IN RESPECT OF THE LIQUIDITY
FACILITY, WHICH SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER
PARTIES (WHICH, FOR THE AVOIDANCE OF DOUBT, SHALL EXTEND THE MATURITY DATE OF
THE LIQUIDITY FACILITY TO JANUARY 15, 2009), (VI) BOA (AUSTRALIA) (AS DEFINED IN
THE HEADSTOCK SECURITY TRUST DEED (AS AMENDED, MODIFIED OR SUPPLEMENTED FROM
TIME TO TIME)) SHALL HAVE EXECUTED AND DELIVERED AN AGREEMENT IN RESPECT OF THE
PROMISSORY NOTE ISSUED BY CPT IN FAVOR OF BOA (AUSTRALIA) DATED FEBRUARY 29,
2008 (THE “BOA HEDGE NOTE”) PURSUANT TO THE BOA HEDGE DEED (AS DEFINED IN THE
FURTHER FACILITY EXTENSION DEED, AS AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME
TO TIME), WHICH SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER
PARTIES (WHICH, FOR THE AVOIDANCE OF DOUBT, SHALL EXTEND THE MATURITY DATE OF
THE BOA HEDGE NOTE TO NO EARLIER THAN JANUARY 15, 2009 OR REPLACE IT WITH A NEW
PROMISSORY NOTE WITH A MATURITY DATE OF NO EARLIER THAN JANUARY 15, 2009) AND
THAT, FOLLOWING THE EXECUTION AND DELIVERY OF SUCH AGREEMENT, BOA (AUSTRALIA)
SHALL CONTINUE TO BE A BENEFICIARY AND THE BOA HEDGE LOAN WILL CONTINUE TO BE A
FINANCE DOCUMENT AND A RELEVANT DOCUMENT UNDER THE HEADSTOCK SECURITY TRUST DEED
(EACH TERM IN THIS SUBPARAGRAPH NOT OTHERWISE DEFINED HEREIN, AS DEFINED IN THE
HEADSTOCK SECURITY TRUST DEED), AND (VII) EXCEL REALTY PARTNERS, L.P. SHALL HAVE
EXECUTED AND DELIVERED AN AGREEMENT OR AGREEMENTS, WHICH SHALL BE IN FORM AND
SUBSTANCE SATISFACTORY TO THE LENDER PARTIES (WHICH, FOR THE AVOIDANCE OF DOUBT,
SHALL EXTEND THE REDEMPTION DATE OF THE ERP PREFERRED INTERESTS TO, ON OR AFTER
JANUARY 15, 2009).  EACH OF THE LENDER PARTIES HEREBY CONSENTS TO, AND WAIVES
ANY DEFAULT UNDER THE LOAN DOCUMENTS AND/OR THE EXTENSION AGREEMENT, ANY EVENT
OF DEFAULT AND ANY TRIGGER EVENT THAT MAY ARISE AS A RESULT OF THE EXECUTION AND
DELIVERY OF THE DOCUMENTS CONTEMPLATED BY CLAUSES (II), (III), (IV), (V), (VI)
AND (VII) OF THIS PARAGRAPH (THE “OTHER DECEMBER AGREEMENTS”) BY THE APPLICABLE
CENTRO ENTITIES AND/OR SUPER ENTITIES PARTY THERETO AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED THEREBY.  OTHER THAN AS SET FORTH IN THIS PARAGRAPH OR
ANY OTHER PARAGRAPH IN THIS LETTER AGREEMENT OR THE EXTENSION AGREEMENT, THE
LENDER PARTIES HAVE NOT CONSENTED TO ANY MATTERS THAT WOULD OTHERWISE CONSTITUTE
A DEFAULT UNDER THE LOAN DOCUMENTS AND/OR THE EXTENSION AGREEMENT, AN EVENT OF
DEFAULT OR A TRIGGER EVENT.


 


(B)           EACH OF THE LENDER PARTIES HEREBY GIVES ITS CONSENT TO THE
AMENDMENT OF THE HEADSTOCK SECURITY TRUST DEED AND THE GUARANTOR SECURITY TRUST
DEED FOR THE PURPOSE OF SECURING CERTAIN HEDGE AGREEMENTS THAT MAY BE ENTERED
INTO BY ANY OF THE INITIAL GUARANTORS AND ANY OF THE AUSTRALIAN BANK/NOTEHOLDER
GROUP LENDERS AFTER THE EXECUTION DATE HEREOF BUT PRIOR TO THE MATURITY DATE;
PROVIDED THAT SUCH CONSENT IS CONDITIONAL UPON SUCH AMENDMENTS BEING EFFECTED
PRIOR TO THE MATURITY DATE AND IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER
PARTIES.


 


(C)           PROVIDED BOA (AUSTRALIA) EXECUTES AND DELIVERS AN AGREEMENT AS
CONTEMPLATED IN THE SUBPARAGRAPH ABOVE, THE LENDER PARTIES ACKNOWLEDGE THAT BOA
(AUSTRALIA) WILL CONTINUE TO BE A BENEFICIARY, THE BOA HEDGE LOAN WILL CONTINUE
TO BE A FINANCE DOCUMENT AND A RELEVANT DOCUMENT UNDER THE HEADSTOCK SECURITY
TRUST DEED AND THIS SUBPARAGRAPH SHALL BE DEEMED TO BE SATISFACTORY EVIDENCE TO
THE SECURITY TRUSTEE (EACH TERM IN THIS SUBPARAGRAPH NOT OTHERWISE DEFINED
HEREIN, AS DEFINED IN THE HEADSTOCK SECURITY TRUST DEED) AS REQUIRED UNDER
CLAUSE 5.5(B) OF THE HEADSTOCK SECURITY TRUST DEED.

 

4

--------------------------------------------------------------------------------


 


10.           REAFFIRMATION OF BORROWER AND GUARANTOR REPRESENTATIONS AND
WARRANTIES UNDER EXTENSION AGREEMENT.  THE BORROWER AND THE GUARANTORS AGREE AND
ACKNOWLEDGE THAT ALL OF THE REPRESENTATIONS AND WARRANTIES OF THE APPLICABLE
SUPER ENTITIES AND THE CENTRO ENTITIES CONTAINED IN THE EXTENSION AGREEMENT ARE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON THE EFFECTIVE DATE HEREOF
IMMEDIATELY AFTER GIVING EFFECT TO THIS LETTER AGREEMENT, AND ALL SUCH
REPRESENTATIONS AND WARRANTIES ARE HEREBY INCORPORATED BY REFERENCE AND
REAFFIRMED AS IF SET FORTH FULLY AND IN THEIR ENTIRETY, WITH THE SAME EFFECT AS
THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF THE
EFFECTIVE DATE HEREOF (IT BEING UNDERSTOOD THAT ANY REPRESENTATION OR WARRANTY
MADE AS OF A SPECIFIC DATE SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF SUCH SPECIFIC DATE).  NOTHING IN THE FOREGOING SHALL BE DEEMED TO BE A
REAFFIRMATION BY APT OF ANY REPRESENTATIONS AND WARRANTIES MADE BY OR WITH
RESPECT TO ANY PERSON UNDER THE EXTENSION AGREEMENT OTHER THAN SUCH
REPRESENTATIONS AND WARRANTIES AS WERE MADE BY OR WITH RESPECT TO APT.

 


11.           REAFFIRMATION BY GUARANTORS UNDER RESPECTIVE GUARANTY AGREEMENTS. 
EACH GUARANTOR HEREBY UNCONDITIONALLY REAFFIRMS ITS RESPECTIVE CONTINUING
GUARANTY OBLIGATIONS TO THE ADMINISTRATIVE AGENT AND THE LENDERS UNDER THE
APPLICABLE GUARANTY (WHICH, FOR THE AVOIDANCE OF DOUBT, SHALL INCLUDE, WITHOUT
LIMITATION, (A) IN THE CASE OF THE GUARANTORS OTHER THAN THE INITIAL GUARANTORS
AND APT, THAT CERTAIN GUARANTY AGREEMENT (PAYMENT), DATED AS OF MARCH 28, 2008,
AND (B) IN THE CASE OF APT, THAT CERTAIN GUARANTY AGREEMENT (PAYMENT), DATED AS
OF MAY 7, 2008, IN FAVOR OF THE ADMINISTRATIVE AGENT, AS AGENT FOR THE LENDERS)
AND AGREES THAT THE TRANSACTIONS CONTEMPLATED BY THIS LETTER AGREEMENT SHALL NOT
IN ANY WAY AFFECT THE VALIDITY AND ENFORCEABILITY OF SUCH GUARANTY OBLIGATIONS
OR THE LOAN DOCUMENTS OR THE APPLICABLE GUARANTY OR REDUCE, IMPAIR OR DISCHARGE
THEIR OBLIGATIONS THEREUNDER.

 


12.           MISCELLANEOUS.  THIS LETTER AGREEMENT SHALL CONSTITUTE PART OF THE
LOAN AGREEMENT FOR PURPOSES OF INDEMNIFICATION AND THE INDEMNIFICATION
PROVISIONS PROVIDED THEREIN SHALL EXTEND TO THIS LETTER AGREEMENT.  THE
PROVISIONS OF THIS PARAGRAPH SHALL NOT LIMIT THE INDEMNIFICATION RIGHTS OF ANY
PARTY UNDER THE LOAN AGREEMENT.

 


13.           PAYMENT OF COSTS.  THE RESPECTIVE COUNSEL AND ADVISORS TO EACH
LENDER PARTY SHALL CONTINUE TO RECEIVE PAYMENT IN FULL OF ALL INVOICED COSTS,
FEES AND EXPENSES AS AND WHEN REQUIRED PURSUANT TO SECTION 1(E) OF THE INITIAL
EXTENSION AGREEMENT.

 


14.           DUE AUTHORIZATION, ETC.  EACH OF THE PARTIES HERETO HEREBY
REPRESENTS AND WARRANTS THAT EACH OF THE FOLLOWING STATEMENTS IS TRUE, ACCURATE
AND COMPLETE AS TO SUCH PARTY AS OF THE EFFECTIVE DATE OF THIS LETTER AGREEMENT:

 


(A)           SUCH PARTY HAS CAREFULLY READ AND FULLY UNDERSTOOD ALL OF THE
TERMS AND CONDITIONS OF THIS LETTER AGREEMENT;

 


(B)           SUCH PARTY HAS CONSULTED WITH, OR HAD A FULL AND FAIR OPPORTUNITY
TO CONSULT WITH, AN ATTORNEY REGARDING THE TERMS AND CONDITIONS OF THIS LETTER
AGREEMENT;

 


(C)           SUCH PARTY HAS HAD A FULL AND FAIR OPPORTUNITY TO PARTICIPATE IN
THE DRAFTING OF THIS LETTER AGREEMENT;

 

5

--------------------------------------------------------------------------------


 


(D)           SUCH PARTY IS FREELY, VOLUNTARILY, KNOWINGLY AND INTELLIGENTLY
ENTERING INTO THIS LETTER AGREEMENT;

 


(E)           IN ENTERING INTO THIS LETTER AGREEMENT, SUCH PARTY HAS NOT RELIED
UPON ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT NOT EXPRESSLY SET FORTH
HEREIN AND IN THE LOAN AGREEMENT, THE EXTENSION AGREEMENT AND OTHER DOCUMENTS
DELIVERED IN CONNECTION THEREWITH;

 


(F)            THIS LETTER AGREEMENT HAS BEEN DULY AUTHORIZED AND VALIDLY
EXECUTED AND DELIVERED BY SUCH PARTY AND CONSTITUTES EACH SUCH PARTY’S LEGAL,
VALID AND BINDING OBLIGATION, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS; AND

 


(G)           SUCH PARTY IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF ITS JURISDICTION OF FORMATION AND HAS THE FULL POWER
AND LEGAL AUTHORITY TO EXECUTE THIS LETTER AGREEMENT, CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY, AND PERFORM ITS OBLIGATIONS HEREUNDER.

 


15.           CAPACITY.  THE PERSON OR PERSONS SIGNING THE LETTER AGREEMENT ON
BEHALF OF THE BORROWER AND THE GUARANTORS, RESPECTIVELY, IS SIGNING STRICTLY IN
HIS/HER RESPECTIVE CORPORATE CAPACITY AND NOT IN AN INDIVIDUAL CAPACITY.

 


16.           NON-CONTRAVENTION.  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
SUPER ENTITIES AND THE GUARANTORS, AS APPLICABLE, OF EACH SUCH ENTITY’S
RESPECTIVE OBLIGATIONS UNDER AND IN CONNECTION WITH (A) THE OTHER
DECEMBER AGREEMENTS AND (B) THE EXTENSION AGREEMENT, IN EACH CASE, AS AMENDED
AND/OR MODIFIED BY THIS LETTER AGREEMENT, WILL NOT (I) CONTRAVENE, RESULT IN ANY
BREACH OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT IN THE CREATION OF ANY
ENCUMBRANCE IN RESPECT OF ANY PROPERTY OF SUCH ENTITY OR ANY OF ITS SUBSIDIARIES
UNDER, ANY INDENTURE, MORTGAGE, DEED OF TRUST, LOAN, PURCHASE OR CREDIT
AGREEMENT, LEASE, CORPORATE CHARTER, MEMORANDUM AND ARTICLES OF ASSOCIATION,
REGULATIONS OR BY-LAWS, OR ANY OTHER AGREEMENT OR INSTRUMENT TO WHICH SUCH
ENTITY OR ANY OF ITS SUBSIDIARIES IS BOUND OR BY WHICH SUCH ENTITY OR ANY OF ITS
SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTIES MAY BE BOUND OR AFFECTED
(INCLUDING, WITHOUT LIMITATION, THE OTHER DECEMBER AGREEMENTS), (II) CONFLICT
WITH OR RESULT IN A BREACH OF ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF ANY
ORDER, JUDGMENT, DECREE, OR RULING OF ANY COURT, ARBITRATOR OR GOVERNMENTAL
AUTHORITY APPLICABLE TO SUCH ENTITY OR ANY OF ITS SUBSIDIARIES, (III) VIOLATE
ANY PROVISION OF ANY STATUTE OR OTHER RULE OR REGULATION OF ANY GOVERNMENTAL
AUTHORITY APPLICABLE TO SUCH ENTITY OR ANY OF ITS SUBSIDIARIES OR
(IV) CONTRAVENE ANY OF ITS CONSTITUENT DOCUMENTS.

 


17.           COUNTERPARTS.  THIS LETTER AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS AND BY DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH
OF WHICH, WHEN SO EXECUTED, SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.

 


18.           GOVERNING LAW.  THIS LETTER AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS,
AND REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 


19.           NO THIRD PARTY BENEFICIARIES; NO RELIANCE.  THIS LETTER AGREEMENT
IS MADE AND ENTERED INTO FOR THE SOLE PROTECTION AND LEGAL BENEFIT OF THE
PARTIES HERETO, AND THEIR PERMITTED SUCCESSORS AND ASSIGNS, AND NO OTHER PERSON
OR ENTITY, UNDER ANY CIRCUMSTANCES, SHALL (I) BE A

 

6

--------------------------------------------------------------------------------


 


DIRECT OR INDIRECT LEGAL BENEFICIARY OF, OR HAVE ANY DIRECT OR INDIRECT CAUSE OF
ACTION OR CLAIM IN CONNECTION WITH, THIS LETTER AGREEMENT OR THE PROPOSED
MODIFICATIONS, OR (II) BE ENTITLED TO RELY, OR HAVE ANY RIGHT WHATSOEVER TO
RELY, ON ANY OF THE TERMS, PROVISIONS AND AGREEMENTS SET FORTH HEREIN OR
INCORPORATED HEREIN.

 


20.           CONTINUATION OF EFFECTIVENESS OF EXTENSION AGREEMENT.  OTHER THAN
AS EXPRESSLY MODIFIED BY THIS LETTER AGREEMENT, ALL TERMS AND PROVISIONS OF THE
EXTENSION AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.

 


21.           INCORPORATION OF TERMS; INTEGRATION; CONFLICT.  THE EXTENSION
AGREEMENT SHALL BE DEEMED TO INCORPORATE THE TERMS AND PROVISIONS OF THIS LETTER
AGREEMENT.  OTHER THAN AS SPECIFICALLY MODIFIED BY THIS LETTER AGREEMENT, ALL OF
THE TERMS AND CONDITIONS OF THE LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION,
ALL OBLIGATIONS OF THE GUARANTORS WITH RESPECT THERETO) AND THE EXTENSION
AGREEMENT ARE HEREBY RATIFIED AND CONFIRMED AND THE LOAN DOCUMENTS AND THE
EXTENSION AGREEMENT EACH REMAIN IN FULL FORCE AND EFFECT AS OF THE DATE HEREOF,
AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION, CONTRACT AND AGREEMENT
OF THE BORROWER, THE GUARANTORS AND THE LENDER PARTIES.  THIS LETTER AGREEMENT
(AND THE EXTENSION AGREEMENT, AS MODIFIED BY THIS LETTER AGREEMENT) IS DEEMED TO
BE A LOAN DOCUMENT, SUCH THAT, AMONG OTHER THINGS, ANY TRIGGER EVENT SHALL
CONSTITUTE AN EVENT OF DEFAULT UNDER THE LOAN DOCUMENTS.  IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS AND PROVISIONS OF THE EXTENSION AGREEMENT, AS
MODIFIED HEREBY, AND ANY OF THE OTHER LOAN DOCUMENTS, THE EXTENSION AGREEMENT
SHALL GOVERN AND CONTROL.

 


25.           EXECUTION BY AUSTRALIAN PUBLIC TRUSTEES LIMITED.  (A)  APT HAS
ENTERED INTO THIS LETTER AGREEMENT SOLELY IN ITS CAPACITY AS THE TRUSTEE OF THE
DPF SUB TRUST NO 2 AND IN NO OTHER CAPACITY.  SUBJECT TO THE LAST SENTENCE OF
THIS SUBPARAGRAPH (A), APT IS NOT LIABLE TO PAY OR SATISFY ANY OF ITS
OBLIGATIONS UNDER THIS LETTER AGREEMENT, AND HAS NO LIABILITY TO THE LENDER
PARTIES UNDER THIS LETTER AGREEMENT, EXCEPT TO THE EXTENT TO WHICH IT IS
INDEMNIFIED OUT OF THE ASSETS OF THE DPF SUB TRUST NO 2 IN RESPECT OF ANY
LIABILITY INCURRED BY IT.  IF THE ASSETS OF THE DPF SUB TRUST NO 2 ARE
INSUFFICIENT, THE LENDER PARTIES (SUBJECT TO THE LAST SENTENCE OF THIS
SUBPARAGRAPH (A)) MAY NOT SEEK TO RECOVER ANY SHORTFALL BY BRINGING PROCEEDINGS
AGAINST APT PERSONALLY AND MAY NOT SEEK THE APPOINTMENT OF A LIQUIDATOR,
ADMINISTRATOR, RECEIVER OR SIMILAR PERSON TO APT IN ANY LIQUIDATION,
ADMINISTRATION OR ARRANGEMENT OF OR AFFECTING APT.  SUBJECT TO THE LAST SENTENCE
OF THIS SUBPARAGRAPH (A), EACH LENDER PARTY WAIVES ITS RIGHTS AND RELEASES APT
FROM ANY PERSONAL LIABILITY WHATSOEVER IN RESPECT OF ANY LOSS OR DAMAGE WHICH
CANNOT BE PAID OR SATISFIED OUT OF THE ASSETS OF THE DPF SUB TRUST NO 2.  APT IS
LIABLE PERSONALLY AND IS NOT RELEASED ONLY TO THE EXTENT THAT A LIABILITY UNDER
THIS LETTER AGREEMENT ARISES OUT OF APT’S OWN FRAUD, GROSS NEGLIGENCE, BREACH OF
TRUST OR BREACH OF DUTY WHICH DISENTITLES IT FROM ANY INDEMNITY OUT OF THE
ASSETS OF THE DPF SUB TRUST NO 2 IN RELATION TO THE RELEVANT LIABILITY.

 

(b)           Notwithstanding any other provision of this letter agreement, the
liability of APT is limited by the provisions of subparagraph (a) above.  In the
event of any inconsistency with any other provision of this letter agreement,
this paragraph governs and controls.

 

[Signature Pages Follow]

 

7

--------------------------------------------------------------------------------

 

Very truly yours,

 

 

BORROWER:

CENTRO NP LLC, a Maryland limited liability company

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

GUARANTORS:

NEW PLAN REALTY TRUST, LLC a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

 

EXCEL REALTY TRUST - ST, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

 

NEW PLAN FLORIDA HOLDINGS, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

 

CA NEW PLAN ASSET PARTNERSHIP IV, L.P., a Delaware limited partnership

 

 

 

 

 

By:

CA New Plan Asset, LLC, a Delaware limited liability company, its sole general
partner

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

EXCEL REALTY TRUST-NC, a North Carolina general partnership

 

 

 

 

 

By:

NC Properties #1 LLC, a Delaware limited liability company, its managing partner

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

 

NP OF TENNESSEE, L.P., a Delaware limited partnership

 

 

 

 

 

By:   New Plan of Tennessee, LLC, a Delaware limited liability company, its sole
general partner

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

 

POINTE ORLANDO DEVELOPMENT COMPANY, a California general partnership

 

 

 

 

 

By:   ERT Development Corporation, a Delaware corporation, general partner

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

 

By:   ERT Pointe Orlando, Inc., a New York Corporation,  general partner

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

CA NEW PLAN TEXAS ASSETS, L.P., a Delaware limited partnership

 

 

 

 

 

By:   CA New Plan Texas Assets, LLC, a Delaware limited liability company, its
sole general partner

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

 

HK NEW PLAN EXCHANGE PROPERTY OWNER I, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

 

HK NEW PLAN EXCHANGE PROPERTY OWNER II, L.P., a Delaware limited partnership

 

 

 

 

 

By:   HK New Plan Lower Tier OH, LLC, a Delaware limited liability company, its
general partner

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

 

NEW PLAN PROPERTY HOLDING COMPANY, a Maryland real estate investment trust

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

NEW PLAN OF MICHIGAN, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

 

CENTRO PROPERTIES LIMITED

 

 

 

 

 

 

By:

/s/ Peter Wilkinson

 

 

 

Name:

Peter Wilkinson

 

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Elizabeth Hourigan

 

 

 

Name:

Elizabeth Hourigan

 

 

 

Title:

Company Secretary

 

 

CPT MANAGER LIMITED, as Responsible Entity of the Centro Property Trust

 

 

 

 

 

 

By:

/s/ Peter Wilkinson

 

 

 

Name:

Peter Wilkinson

 

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Elizabeth Hourigan

 

 

 

Name:

Elizabeth Hourigan

 

 

 

Title:

Company Secretary

 

 

CENTRO NP HOLDINGS 3 SPE, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

 

CENTRO NP HOLDINGS 4 SPE, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

CENTRO NP HOLDINGS 5B SPE, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

 

CENTRO NP HOLDINGS 6 SPE, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

 

CENTRO NP HOLDINGS 7 SPE, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

 

CENTRO NP HOLDINGS 8 SPE, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

 

CENTRO NP HOLDINGS 9 SPE, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

 

CENTRO NP BROADWAY FAIRE, L.P., a Delaware limited partnership

 

 

 

 

 

By:   Centro NP Broadway Faire MGR, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

CENTRO NP METRO 580 SC, L.P., a Delaware limited partnership

 

 

 

 

 

By:   Centro NP Metro 580 SC MGR, LLC., a Delaware limited partnership

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

 

CENTRO NP ROSE PAVILION, L.P., a Delaware limited partnership

 

 

 

 

 

By:   Centro NP Rose Pavilion MGR, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

 

CENTRO NP HANOVER SQUARE SC, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

 

NEW PLAN ACQUISITION COMPANY, LLC, a Delaware limited liability company

 

 

 

 

 

By:   Centro NP Residual Holding LLC, a Delaware limited liability company, its
sole member

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

 

HK NEW PLAN SKYWAY PLAZA, LLC, a Delaware limited liability company

 

 

 

 

 

By:   Centro NP Residual Holding LLC, a Delaware limited liability company, its
sole member

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

 

NEW PLAN EISENHOWER SQUARE SC, LLC, a Delaware limited liability company

 

 

 

 

 

By:   Centro NP Residual Holding LLC, a Delaware limited liability company, its
sole member

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

 

NEW PLAN EASTLAKE SC, LLC, a Delaware limited liability company

 

 

 

 

 

By:   Centro NP Residual Holding LLC, a Delaware limited liability company, its
sole member

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

 

NEW PLAN CHASTAIN CORNERS SC, LLC, a Delaware limited liability company

 

 

 

 

 

By:   Centro NP Residual Holding LLC, a Delaware limited liability company, its
sole member

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

HK NEW PLAN EXCHANGE PROPERTY OWNER IV, LLC, a Delaware limited liability
company

 

 

 

 

 

By:   Centro NP Residual Holding LLC, a Delaware limited liability company, its
sole member

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

 

HK NEW PLAN MACON CHAPMAN, LP, a Delaware limited partnership

 

 

 

 

 

By:   HK New Plan Macon Chapman TRS GP Company, a Delaware corporation, its
general partner

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

 

BPR SHOPPING CENTER, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Title:

Executive Vice President

 

 

AUSTRALIAN PUBLIC TRUSTEES LIMITED, as trustee of the DPF Sub Trust No 2

 

 

 

 

 

 

By:

/s/ [Illegible]

 

 

 

Name:

[Illegible]

 

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

 

By:

/s/ Darren Olney-Fraser

 

 

Name: Darren Olney-Fraser

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

CONSENTED AND AGREED TO

 

THIS     DAY OF DECEMBER, 2008:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Michael W. Edwards

 

 

Name: Michael W. Edwards

 

 

Title: Senior Vice President

 

 

--------------------------------------------------------------------------------
